        Case 2:20-cv-01872-CKD Document 5 Filed 03/26/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DOUGLAS ANTHONY HARDIN,                             No. 2:20-cv-01872-CKD
12                         Plaintiff,
13            v.                                          ORDER
14    HUGGETT, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

19   U.S.C. § 636(b)(1).

20           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
        Case 2:20-cv-01872-CKD Document 5 Filed 03/26/21 Page 2 of 6


 1          I.      Screening Requirement
 2          The court is required to screen complaints brought by prisoners seeking relief against a
 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 4   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
 5   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
 7          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
 8   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 9   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
10   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
11   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
12   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th
13   Cir. 1989); Franklin, 745 F.2d at 1227.
14          In order to avoid dismissal for failure to state a claim a complaint must contain more than
15   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause
16   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,
17   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
18   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim
19   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A
20   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw
21   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
22   at 678. When considering whether a complaint states a claim upon which relief can be granted,
23   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and
24   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416
25   U.S. 232, 236 (1974).
26          II.     Allegations in the Complaint
27          At all times relevant to the allegations in the complaint, plaintiff was an inmate at Mule
28   Creek State Prison. In the complaint, plaintiff challenges the factual basis for a prison
                                                        2
        Case 2:20-cv-01872-CKD Document 5 Filed 03/26/21 Page 3 of 6


 1   classification decision made by defendant Huggett. Plaintiff contends that he was never charged
 2   nor convicted of any sexual offense involving a child and that his classification based on such
 3   false information places his life in danger. He alleges that his right to equal protection has been
 4   violated based on this classification. By way of relief, plaintiff requests that his prison
 5   classification be fixed to reflect the fact that he was never charged or convicted of any sex
 6   offense.
 7           III.      Legal Standards
 8           A. Linkage Requirement
 9           The civil rights statute requires that there be an actual connection or link between the
10   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
11   Monell v. Dep’t of Soc. Serv., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). The
12   Ninth Circuit has held that “[a] person ‘subjects' another to the deprivation of a constitutional
13   right, within the meaning of section 1983, if he does an affirmative act, participates in another's
14   affirmative acts or omits to perform an act which he is legally required to do that causes the
15   deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)
16   (citation omitted). In order to state a claim for relief under section 1983, plaintiff must link each
17   named defendant with some affirmative act or omission that demonstrates a violation of plaintiff's
18   federal rights.
19           B. Equal Protection Clause
20           The Equal Protection Clause requires that persons who are similarly situated be treated
21   alike. City of Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 439 (1985). An equal
22   protection claim may be established by demonstrating that the defendant intentionally
23   discriminated against the plaintiff on the basis of the plaintiff's membership in a protected class,
24   such as race. See, e.g., Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir.2001); Thornton
25   v. City of St. Helens, 425 F.3d 1158, 1167 (9th Cir. 2005). Where no suspect class is implicated,
26   but fundamental interests are at issue, some courts have applied a “heightened” scrutiny standard.
27   See Skinner v. Oklahoma, 316 U.S. 535, 541 (1942). Otherwise, the challenged classification or
28   action generally only needs to satisfy a rational basis for the difference in treatment. Village of
                                                        3
        Case 2:20-cv-01872-CKD Document 5 Filed 03/26/21 Page 4 of 6


 1   Willowbrook v. Olech, 528 U.S. 562, 564 (2000); Nelson v. City of Irvine, 143 F.3d 1196, 1205
 2   (9th Cir. 1998) (emphasizing that “[u]nless a classification trammels fundamental personal rights
 3   or implicates a suspect classification, to meet constitutional challenge the law in question needs
 4   only some rational relation to a legitimate state interest.”).
 5          C. Due Process Clause
 6          To state a claim for violation of the right to procedural due process, plaintiff must allege
 7   facts showing: “(1) a deprivation of a constitutionally protected liberty or property interest, and
 8   (2) a denial of adequate procedural protections.” Kildare v. Saenz, 325 F.3d 1078, 1085 (9th Cir.
 9   2003). However, the due process clause does not apply to prison classification decisions. See
10   Meachum v. Fano, 427 U.S. 215, 224-25 (1976); Moody v. Daggett, 429 U.S. 78, 88 n. 9 (1976)
11   (emphasizing that state action that adversely affects a prisoner’s classification or qualification for
12   prison programming does not automatically implicate a due process violation); Hernandez v.
13   Johnston, 833 F.2d 1316, 1318 (9th Cir. 1987) (stating that a prisoner does not have a
14   constitutional right to a particular classification). In order to state a cognizable claim for violation
15   of due process during a custody classification hearing, plaintiff must allege facts which suggest
16   that he was deprived of a protected liberty interest. Such liberty interests are “generally limited to
17   freedom from restraint which, while not exceeding the sentence in such an unexpected manner as
18   to give rise to protection by the Due Process Clause of its own force, nonetheless imposes
19   atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life.”
20   Sandin v. Connor, 515 U.S. 472, 484 (1995) (internal citations omitted).
21          IV.     Analysis
22          The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon
23   which relief can be granted under federal law. Because inmates have no inherent liberty interest
24   in their classification by prison officials, plaintiff has failed to state a claim upon which relief may
25   be granted. See Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir.1998). Although plaintiff attempts
26   to couch his claim as an equal protection violation, the facts do not reference any intentional
27   different treatment or purposeful discrimination on the part of defendants. As a result, plaintiff
28   has failed to state a cognizable equal protection claim. Additionally, even though he is named as
                                                         4
        Case 2:20-cv-01872-CKD Document 5 Filed 03/26/21 Page 5 of 6


 1   a defendant, Correctional Counselor Costas is not linked to the alleged constitutional violation.
 2   Therefore, plaintiff has failed to state a claim against defendant Costas. For all these reasons,
 3   plaintiff’s complaint must be dismissed. The court will, however, grant leave to file an amended
 4   complaint.
 5          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions
 6   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.
 7   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in
 8   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.
 9   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the
10   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory
11   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of
12   Regents, 673 F.2d 266, 268 (9th Cir. 1982).
13          Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to
14   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended
15   complaint be complete in itself without reference to any prior pleading. This is because, as a
16   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375
17   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no
18   longer serves any function in the case. Therefore, in an amended complaint, as in an original
19   complaint, each claim and the involvement of each defendant must be sufficiently alleged.
20          V.      Plain Language Summary for Pro Se Party
21          The following information is meant to explain this order in plain English and is not
22   intended as legal advice.
23          The court has reviewed the allegations in your complaint and determined that they do not
24   state any claim against the defendants. Your complaint is being dismissed, but you are being
25   given the chance to fix the problems identified in this screening order.
26          Although you are not required to do so, you may file an amended complaint within 30
27   days from the date of this order. If you choose to file an amended complaint, pay particular
28   attention to the legal standards identified in this order which may apply to your claims.
                                                         5
        Case 2:20-cv-01872-CKD Document 5 Filed 03/26/21 Page 6 of 6


 1           In accordance with the above, IT IS HEREBY ORDERED that:
 2           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 3           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees
 4   shall be collected and paid in accordance with this court’s order to the Director of the California
 5   Department of Corrections and Rehabilitation filed concurrently herewith.
 6           3. Plaintiff’s complaint is dismissed.
 7           4. Plaintiff is granted thirty days from the date of service of this order to file an amended
 8   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
 9   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket
10   number assigned this case and must be labeled “Amended Complaint.” Failure to file an
11   amended complaint in accordance with this order will result in a recommendation that this action
12   be dismissed.
13   Dated: March 26, 2021
                                                       _____________________________________
14
                                                       CAROLYN K. DELANEY
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21   12/hard1872.14.docx

22

23

24

25

26

27

28
                                                         6
